The motion court correctly applied an actual knowledge standard in deciding that plaintiffs allegations are insufficient to *475state a cause of action against defendant-respondent for aiding and abetting defendant-appellant’s alleged fraud (see National Westminster Bank v Weksel, 124 AD2d 144, 149 [1987], lv denied 70 NY2d 604 [1987]; see also JP Morgan Chase Bank v Winnick, 406 F Supp 2d 247, 252 n 4 [SD NY 2005]; cf. Williams v Sidley Austin Brown & Wood, L.L.P., 38 AD3d 219, 220 [2007]). We reject defendant-appellant’s argument that the documentary evidence conclusively establishes that plaintiffs assignor was aware of the alleged fraud more than three years prior to institution of the action, and that the action is therefore barred by California’s statute of limitations. We have considered the parties’ other arguments for affirmative relief and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Buckley and Catterson, JJ.